EXHIBIT 99.4 EXHIBIT 99.4(a) Consent of Director Nominee BioCancell Ltd. is filing a Registration Statement on FormF-4 with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”). In connection therewith, I hereby consent, pursuant to Rule438 of the Securities Act, to being named as a nominee to the board of directors of BioCancell Ltd. in the Registration Statement, as may be amended from time to time. I also consent to the filing of this consent as an exhibit to such Registration Statement and any amendments thereto. /s/Orly Yarkoni Name: Orly Yarkoni EXHIBIT 99.4(b) Consent of Director Nominee BioCancell Ltd. is filing a Registration Statement on FormF-4 with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”). In connection therewith, I hereby consent, pursuant to Rule438 of the Securities Act, to being named as a nominee to the board of directors of BioCancell Ltd. in the Registration Statement, as may be amended from time to time. I also consent to the filing of this consent as an exhibit to such Registration Statement and any amendments thereto. /s/David Schlachet Name: David Schlachet
